

116 HR 1795 IH: United States-Israel Directed Energy Cooperation Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1795IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Ted Lieu of California (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Defense, upon request of the Ministry of Defense of Israel and with
			 the concurrence of the Secretary of State, to carry out research,
			 development, test, and evaluation activities, on a joint basis with
			 Israel, to establish directed energy capabilities that address threats to
			 the United States, deployed forces of the United States, or Israel, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the United States-Israel Directed Energy Cooperation Act. 2.FindingsCongress finds the following:
 (1)Directed energy platforms are electromagnetic systems capable of converting chemical or electrical energy to radiated energy and focusing it on a target, resulting in physical damage that degrades or neutralizes an adversarial capability. These systems include high-energy lasers that emit photons and high-power microwaves that release radiofrequency waves.
 (2)Directed energy platforms hold enormous potential for non-lethal, defensive capabilities, including protection against advanced missiles and swarms of unmanned aerial systems.
 (3)At a fraction of the per-use cost of kinetic defense platforms, directed energy capabilities could greatly enhance the deterrence posture of the United States and protect against emerging threats such as hypersonic and maneuverable missiles.
 (4)The United States and Israel successfully partnered on directed energy capabilities during the 1990s and early 2000s based on earlier-generation chemical laser technology, including the Tactical High Energy Laser (THEL).
 (5)In response to technological advances and emerging threats, the United States has increased investments in next-generation directed energy capabilities and is exploring the potential for boost-phase ballistic missile defense with the Low-Power Laser Demonstrator program. Existing programs within each service branch are developing technologies to protect members of the Armed Forces from rocket, artillery, mortar, and unmanned aerial systems.
 (6)Since 2014, Israel has been developing Iron Beam, a laser platform to intercept mortars. In response to a growing missile threat, Israel’s Ministry of Defense has increased investments in directed energy capabilities in recent years.
 (7)In 2017, the Department of Defense issued a report to Congress on the merits of renewed United States-Israel cooperation on directed energy, concluding that, The United States should pursue joint collaboration with Israel on directed energy capabilities..
 (8)In 2018, while offering remarks at the Directed Energy Summit, Undersecretary of Defense for Research and Engineering Michael Griffin expressed support for the United States partnering with allies to develop directed energy technologies.
 (9)In 2019, the U.S. Missile Defense Review highlighted the promise that high-powered laser technology holds for boost-phase ballistic missile defense.
			3.United States-Israel directed energy capabilities cooperation
			(a)Authority
 (1)In generalThe Secretary of Defense, upon request of the Ministry of Defense of Israel and with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and the national security interests of Israel.
 (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
						(b)Support in connection with activities
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation.
 (2)ReportThe support described in paragraph (1) may not be provided until 15 days after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth a detailed description of the support to be provided.
 (3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense certifies to the appropriate committees of Congress that the Government of Israel will contribute to such support—
 (A)an amount equal to not less than the amount of support to be so provided; or (B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.
 (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				